The declaration was that defendant promised and undertook to pay a debt, which one Pettijohn owed the plaintiff.
It was proved that Pettijohn owned the schooner J. T. Davenport, and having died, his executor exposed the vessel to sale at public (223)  auction, when the defendant became the last and highest bidder, at a price much below her value. A condition of this sale was that the purchaser should pay all the debts due by Pettijohn on the said schooner's account. Among other debts thus due was that of the plaintiff, which had been contracted for lighterage. There was no evidence that the plaintiff was present at the sale, or that the debt was mentioned specifically, or that the plaintiff and defendant after the sale had any understanding about the matter.
The defendant's counsel said that if the Court was of opinion that the promise to Pettijohn's executor would support the declaration of *Page 171 
a promise to the plaintiff, and that the statute did not require the promise to be in writing, then he admitted the plaintiff was entitled to a verdict.
"The Court being of opinion that the money paid at the sale and the amount of debts really constituted the price of the schooner, and the arrangement made resolved itself into a deposit by the vendor of the amount of the debts with the defendant, held that the statute did not apply, and that the promise was well pleaded." Defendant's counsel excepted.
Verdict and judgment for the plaintiff, and appeal by the defendant.
According to the view which we take of this case, the true question is whether there has been a valid substitution of one debtor for another. By the purchase of the schooner the defendant Bell became bound to the executor of Pettijohn for the sum bid and also undertook to pay the debts due from the testator on account of the schooner, including the debt in question.
Considering this transaction in the most favorable light for the plaintiff, we have the defendant indebted for the schooner to the executor in sundry amounts, including plaintiff's debt, and an agreement between executor and defendant, that the latter should pay these     (224) debts to the various creditors.
Such a substitution of one debtor for another is practicable without writing, but it cannot be effected, except by clear and unequivocal assent on the part of the creditor, and a discharge by him of the original debtor and an acceptance of the substituted one. There must be a mutual agreement between all the then parties (the creditor, his immediate debtor, and his intended new debtor) to the substitution. For, if the original debt continues to subsist, there is no consideration. Addison on Contracts, 1004-5; Cuxon v. Chadley, 10 E.C.L., 191.
The question then is, has the creditor, Styron, made himself a party to this arrangement, by assenting to it — discharging the original debtor and accepting the defendant Bell in his stead, so as to establish a consideration, a promise, and the relation between the parties of creditor and debtor in respect to this demand due from Pettijohn's estate?
It seems from the statement of facts in the case, that Styron was not present at the sale of the schooner or at the agreement, as above stated; that the debt to him was not mentioned particularly, and that plaintiff and defendant had neither interview nor understanding about the matter since the sale. *Page 172 
Upon this state of facts there seems to be no evidence of an assent on the part of Styron to the extinguishment of his demand against the executor of Pettijohn or of his purpose to accept Bell instead of the other. All that can be reasonably inferred from the fact that he has instituted suit against Bell is that he is willing to look to him as a collateral source from which the money may be obtained. The case ofCuxon v. Chadley, above referred to, raised mainly the question whether the original debtor had been discharged, so as to raise a consideration. It was proved that the creditor had made a transfer on his books of the debt to the account of the new debtor, but nothing else appearing, it was held insufficient. "It must," says the Court, "be expressly agreed to discharge the original debtor. There is nothing in the case (225)  from which such an agreement may be even inferred. The demand of the money, if one had been made, would not justify such inference, for that is entirely consistent with his taking it as collateral security. Supposing it to be merely an indicative or collateral source of payment, it would be strange to hold that a demand accompanied by refusal would be a discharge of the prior debtor. A suit is no more decisive evidence of a substitution than a demand, and the bringing of a suit cannot be considered an act of assent to the contract and thereby support the action; for by the supposition, there was no contract until the suit was brought."
There is a class of cases in which a promise to one is held to inure to the benefit of another, but all these cases, it is believed, turn upon the idea of principle and agent and have no bearing on the one now before us. The construction which we put upon the admission of the defendant's counsel leaves open the question which we have here discaused, viz., the sufficiency of a consideration as between the parties to support a promise by implication from the one to the other. There is no evidence that Bell was ever looked to by Styron, as an indicative or collateral source for payment, or that there was, by arrangement, an extinguishment of his claim upon the estate of Pettijohn, and, consequently, there was no consideration between them for the promise alleged as the basis of this suit.
The view taken of the case by the court below does not at all affect our conclusions. Assuming that the substance of the transaction between the executor and Bell was the leaving of a sum of money in the latter's hands to pay Styron and other creditors of Pettijohn, it will follow, upon principle and authority, that it cannot be recovered by Styron, except by a novation or substitution of one debtor for the other, in the manner already stated. Butterfield v. Hartshorn, 7 N. H., 345, was a case precisely of the kind supposed, and it was there held the (226)  action could not be sustained. *Page 173 
The statute of frauds, making void promises to pay the debt of another without writing, would be an obstacle to the recovery in other points of view, but we think it unnecessary to enter upon that. There should be a
PER CURIAM.                                    Venire de novo.